DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 12/21/2021.  Claims 1-22, of which claims 1, 6, 11 and 16 are independent, were pending in this application and have been considered below.

	Claim rejections under 35 USC § 112 are withdrawn.

Response to Arguments
 	Applicant’s arguments filed 12/21/2021 (see Remarks, pages 7-8) with respect to claims 6-10, 16-20 and 22 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 01/03/2022 have been considered and made of record by the examiner.
Allowable Subject Matter
 	Claims 1-22 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that: 
“transmitting, to the terminal device, an indication indicating a correspondence between the first resource and a second resource; receiving a second signal transmitted on an uplink transmitting beam from the terminal device by using the second resource”, in receiving the first signal transmitted on the uplink transmitting beam from the terminal device by using the first resource, wherein the correspondence is used by the terminal device to determine to transmit the first signal on the uplink transmitting beam”, as recited in claim 1, and some variation of wording as recited in claims 11. The respective dependent claims 2-5, 12-15 and 22 are allowable for the same reason.
“determining, based on the correspondence between the first resource and the second resource, that the uplink transmitting beam is used for transmitting the first signal; and transmitting, to the base station, the first signal on the uplink transmitting beam by using the first resource”, as recited in claim 6, and some variation of wording as recited in claims 16. The respective dependent claims 7-10, 17-20 and 22 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone 

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631